DETAILED ACTION
The Examiner assigned to the instant application within the USPTO has changed.  Please direct all further correspondence to the Examiner signed below.

Status of Application
The amendments and response filed 13 May 2022 are acknowledged and have been considered in their entireties.  Claims 2-4 are canceled and claims 14-17 are new.  Thus, claims 1 and 5-17 are pending; Claims 6-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim; and claims 1, 5 and 12-17 are subject to examination on the merits.
The new rejections below necessitate that the instant Office action is non-final. 

Withdrawal of Previous Rejections
All objections and rejections to claims 3 and 4 are withdrawn in view of the cancellation of said claims.
Upon further consideration, the rejection of claim 5 under 35 U.S.C. 112(d) is withdrawn.  Said claim appears to be further limiting.  
The rejection of claims 1, 3-5 and 12-13 under 35 U.S.C. 103 as being obvious over WO 2018/11277 in view of US 2017/0037343 is withdrawn upon further consideration.  The Remarks directed to this rejection are acknowledged but not considered in light of the new rejections considered below.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hellmuth et al. (US 2014/0227764 – cited on IDS) in view of Airaksinen et al. (Nuc. Acid Res., 1998) and Folz et al. (JBC, 1988) – both cited herein.
Hellmuth et al. teach a Bacillus lentus protease having 100% sequence identity to instant SEQ ID NO: 1, wherein said protease has first substitutions selected from S3T, V4I, R99E/D and V199I (See Abstract, Claims 1-3), and said protease further comprise additional substitutions at the positions N42 and G205 – among others (See claim 2(c)).   
	Hellmuth et al., however do not teach exactly which amino acids to substitute at those positions, e.g. N42S or G205D.
The reference of Airaksinen et al. teaches a method of site-saturation mutagenesis, wherein a single amino acid can be replaced by any other amino acid, which, according to the reference is useful for studying a small, well conserved region of a protein “that is assumed or known to have a functional role” (p. 576, left column). The reference provides advantages of using site-saturation mutagenesis over simple site-directed mutagenesis, namely “several different amino acid substitutions are gained by the same effort” and “additional information can be obtained concerning the nature of acceptable substitutive amino acids” (p. 576, left column). The reference of Folz et al. is cited as demonstrating the use of site-saturation mutagenesis for analyzing the functional role of a particular amino acid in a protein, wherein an Ala residue was replaced with amino acids having altered characteristics with respect to acidity, basicity, aromaticity, hydrophobicity, and volume (p. 2070, abstract and p. 2076, Table 1).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hellmuth et al. with that of Airaksinen et al. and Folz et al. to perform site-saturation mutagenesis of Bacillus lentus protease comprising SEQ ID NO: 1 with first mutations of S3T, V4I, R99E/D and V199I and addition mutations at N42 or G205 and altering these positions to include any of the other 19 amino acids, arriving at N42S or G205D.  One skilled in the art would be motivated to utilize site-saturated mutagenesis in this particular protease of Hellmuth et al. because they suggest the position but do not detail which amino acid substitution will be most useful/impactful, which is information that is provided by performing site-saturated mutagenesis and simply protease activity assays.  One skilled in the art would have a reasonable expectation in performing site-saturated mutagenesis studies because Hellmuth et al. provide the exact amino acid sequence and positions and Airaksinen et al. and Folz et al. teach the exact techniques for performing the technique.  Thus, given the teachings of Hellmuth et al., Airaksinen et al. and Folz et al., combined they would have provided the motivation and expectation of arriving at the exact combinations recited of instant claims.  It is noted, MPEP 2131.02 states that if the selected combinations of a genus can be “at once envisaged”, then the species that fall within that genus are obvious or anticipated. 

Claim(s) 1, 5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hellmuth et al. (US 2014/0227764 – cited on IDS) in view Rasmussen et al. (WO 2016/001449 – cited herein).
Hellmuth et al. teach a Bacillus lentus protease having 100% sequence identity to instant SEQ ID NO: 1, wherein said protease has first substitutions selected from S3T, V4I, R99E/D and V199I (See Abstract, Claims 1-3), wherein said substitutions results in an improved protease with “very good cleaning performance” as well as “very good temperature stability” – See Abstract. Additional substitutions are taught such as at positions 42 and 205.  
Hellmuth et al., however, does not teach additional substitutions selected from those listed in claim 1.
Rasmussen et al. teach Bacillus lentus protease of SEQ ID NO: 7 having 99.8% sequence identity with instant SEQ ID NO: 1 (See SCORE, .rag file, Result #48) and variants thereof having substitutions for increased washing performance and stability selected from X9C, X212D, X182C among others (See p. 160, lines 17-33; p. 162, lines 17-37). 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the substitutions proposed by Hellmuth et al. in the same Bacillus lentus protease of S3T, V4I, R99E/D and V199I, wherein it is taught these substitutions results in an improved protease with “very good cleaning performance” as well as “very good temperature stability” – See Abstract, with those substitutions taught by Rasmussen et al. resulting in at least 25% increased stability compared to parent proteases, wherein said substitutions are specifically selected from X9C, X212D and X182C.  Combining two known improvements, e.g. improved proteases, with one another to create a third improved protease would be motivational to one skilled in the art for increasing cleaning performance.  Having a more temperature and stable protease would be desirable.  One skilled in the art would have a reasonable expectation of success in combining the substitutions because both Hellmuth et al. and Rasmussen et al. teach utilizing the same B. lentus protease and both teach individually that their proposed substitutions results in increased/improved proteases.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        14 November 2022